Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Goodis (US-20110129793) in view of Mannschedel (EP2298226) and Crossman (US-20090230756), using the attached original document and translation.
Regarding claim 1, Goodis teaches:
A method of making a plurality of cones for dental root canal fillings ([0002], [0021], [0040] and [0042] – [0043]), wherein each molded cone includes a body having a generally axisymmetric conical structure ([0045]; Fig. 5a), wherein at least a section along the body has a tapered structure ([0045]; Fig. 5a), and wherein the tapered structure has different tapers along the axial direction, varying progressively to define a multi-taper conical structure ([0045]; Fig. 5a).

Goodis does not explicitly teach the steps of:
providing a mold having a plurality of cavities defined in the mold corresponding to a shape of the plurality of cones; injecting material into the cavities in the mold; and molding the cones each having a body comprising the injected material.

However, Mannschedel, in a similar field of endeavor, a method for making dental root channel tools, teaches:
providing a mold having a cavity defined in the mold corresponding to a shape of the cone ([0022] and [0025]); injecting material into the cavities, the plural of which will be described below, in the mold ([0022]); and molding the cones each having a body comprising the injected material ([0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Goodis to incorporate the teachings of Mannschedel and explicitly describe the steps of molding the article. The purpose, as stated by Mannschedel, being that the gutta-percha point according to the invention can advantageously be produced by casting.


Goodis in view of Mannschedel does not teach
providing a mold having a plurality of cavities defined in the mold.

However, Crossman, in a similar field of endeavor, a method for making dental tools, teaches:
providing a mold having a plurality of cavities defined in the mold [0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mold of Goodis in view of Mannschedel to incorporate the teachings of Crossman and explicitly use a mold with a plurality of cavities. The purpose, as stated by Mannschedel, being so that the tools may be produced in an efficient and cost effective manner ([0009]), additionally, Goodis does mention forming multiple tools at once but is just silent as to how (Goodis, [0042] – [0043]). 

Regarding claim 2, Goodis in view of Mannschedel and Crossman teaches the limitations of claim 1, which claim 2 depends on. Goodis further teaches:
wherein the tapers vary continuously, gradually and smoothly along the length of the cone to form a gradual arcuate or curved surface profile in the axial direction representing continuously varying tapers ([0049] – [0052]).	

Regarding claim 3, Goodis in view of Mannschedel and Crossman teaches the limitations of claim 1, which claim 3 depends on. Goodis further teaches:
wherein the tapers vary in small, discrete incremental steps along the length of the cone, and wherein the multi-taper conical structure is defined by axially connected conical sections with different and discretely varying tapers at different axial sections along the length of the body ([0049] – [0052]).

Regarding claim 4, Goodis in view of Mannschedel and Crossman teaches the limitations of claim 3, which claim 4 depends on. Goodis further teaches:
wherein the axial lengths of at least two adjoining axially connected conical sections are different ([0049] – [0052]; Fig. 5a).

Regarding claim 5, Goodis in view of Mannschedel and Crossman teaches the limitations of claim 1, which claim 5 depends on. Goodis further teaches:
wherein the body comprises: a first conical section having a first taper; and a second conical section having a second taper, wherein a large end of the first conical is axially connected to a small end of the second conical section, and wherein the second taper is smaller than the first taper, thereby resulting in the multi-taper structure ([0049] – [0052]; Fig. 5a, #104(a-b) and #106(a-c)).

Regarding claim 6, Goodis in view of Mannschedel and Crossman teaches the limitations of claim 5, which claim 6 depends on. Goodis further teaches:
wherein the body terminates in a small tip end, which is a small end of the first taper section ([0049] – [0052]; Fig. 5a).

Regarding claim 7, Goodis in view of Mannschedel and Crossman teaches the limitations of claim 6, which claim 7 depends on. Goodis further teaches:
wherein the small end of the first taper section has a substantially flat surface orthogonal to the longitudinal axis of the body ([0049] – [0052]; Fig. 5a).

Regarding claim 8, Goodis in view of Mannschedel and Crossman teaches the limitations of claim 6, which claim 8 depends on. Goodis further teaches:
wherein the body further comprises a third conical section having a third taper smaller than the second taper, wherein a small end of the third conical section is axially connected to a large end of the second conical section ([0049] – [0052]; Fig. 5a).

Regarding claim 9, Goodis in view of Mannschedel and Crossman teaches the limitations of claim 1, which claim 9 depends on. Goodis further teaches:
wherein the body comprises at least first and second conical sections axially connected, wherein the first conical section has a first taper and the second conical section has a second taper smaller than the first taper ([0049] – [0052]; Fig. 5a).

Regarding claim 10, Goodis in view of Mannschedel and Crossman teaches the limitations of claim 9, which claim 10 depends on. Goodis further teaches:
wherein the body further comprises a third conical section having a third taper axially connected to the second conical section, wherein the third taper is smaller than the second taper. ([0049] – [0052]; Fig. 5a).

Regarding claim 11, Goodis in view of Mannschedel and Crossman teaches the limitations of claim 1, which claim 11 depends on. Goodis further teaches:
wherein the body is made of dental Gutta Percha material ([0045] and [0048]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748